Citation Nr: 1417730	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  08-25 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial compensable disability rating for chronic lumbar strain for the period prior to June 10, 2010; and greater than 20 percent thereafter.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Rick Little, Agent


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1967 to May 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida, granted service connection and assigned a noncompensable disability rating for chronic lumbar strain.  The RO also denied entitlement to a TDIU. 

This matter was previously before the Board in January 2010 at which time it was remanded for additional development.  It is now returned to the Board.  As will be discussed further herein, the Board finds that the agency of original jurisdiction substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In a February 2011 rating decision, the agency of original jurisdiction granted a 20 percent disability rating for chronic lumbar strain, effective June 10, 2010.  As higher schedular disability ratings remain possible throughout the appeal period, the claim of entitlement to an increased disability rating remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1. For the entire rating period, the Veteran's chronic lumbar strain has been 
manifested by limitation of flexion of the thoracolumbar spine to 60 degrees and limitation of extension of the thoracolumbar spine to 15 degrees; no ankylosis or incapacitating episodes of intervertebral disc syndrome have been shown.  

2. For the entire rating period, the Veteran' chronic lumbar strain has been manifested by neurological impairment of the right and left lower extremities which approximate no more than mild incomplete paralysis of the sciatic nerve.

3. The Veteran's service-connected disabilities prevent him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for an initial 20 percent rating for the period prior to June 10, 2010, for service-connected chronic lumbar strain have been met.  38 U.S.C.A. § 1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2013).

2. The criteria for a disability rating greater than 20 percent for service-connected chronic lumbar strain have not been met.  38 U.S.C.A. § 1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2013).

3. The criteria for a separate 10 percent disability rating for neurological impairment of the right lower extremity, associated with the chronic lumbar strain, have been met. 38 U.S.C.A. §§ 1155, 5107(b), 5110(g) (West 2002); 38 C.F.R. §§ 3.321(b), 4.25, 4.26, 4.71a, Diagnostic Code 8520 (2013).

4. The criteria for a separate 10 percent disability rating for neurological impairment of the left lower extremity, associated with the chronic lumbar strain, have been met. 38 U.S.C.A. §§ 1155, 5107(b), 5110(g) (West 2002); 38 C.F.R. §§ 3.321(b), 4.25, 4.26, 4.71a, Diagnostic Code 8520 (2013).

5. The criteria for the establishment of TDIU, due to service-connected disabilities have been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

This is an appeal arising from a grant of service connection; and as the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008); see also Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  There has been no allegation of such error in this case.

In any event, the Veteran received notification prior to the initial agency of original jurisdiction decision through a notice letter dated April 2007.  The content of the notice letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, and was told that he needed to provide the names of the persons, agency, or company who had additional records to help decide his claim.  He was also informed that VA would attempt to determine what additional information was needed to process his claim, and that VA would schedule a VA examination if appropriate, obtain VA medical records, obtain service records, and obtain private treatment reports as indicated.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103 (2013).

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.

The Board further observes that this case was remanded in January 2010 in order to obtain outstanding VA treatment and Social Security Administration records and to afford the Veteran a VA examination so as to assess the severity of his disability.  Thereafter, additional VA treatment records and Social Security Administration records were associated with the claims file,  and the Veteran was afforded a VA examination in June 2010.  Therefore, the Board finds that the agency of original jurisdiction has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries, supra. 

In sum, the Board finds that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Increased Disability Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Veteran is appealing the initial assignment of a disability rating, as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2013).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2013) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2013).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated  functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  When rating spine disabilities, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2011).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013). 

Disabilities of the spine are evaluated under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula). The criteria of the General Rating Formula are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. Associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula, Note (1). 

The General Rating Formula pertinent to the lumbosacral spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm and guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine. 
For VA compensation purposes, normal forward flexion of the thoracolumbar spine 
is from zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right later rotation is zero to 30 degrees. The normal combined range of motion of the thoracolumbar spine is 240 degrees. General Rating Formula, Note (2). 

Intervertebral disc syndrome is rated either under the General Rating Formula or alternatively under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, pursuant to Diagnostic Code 5243, whichever method results in a higher disability rating. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the preceding 12 months.

A 20 percent disability rating is warranted for incapacitating episodes having a total duration of at least two week but less than four weeks during the preceding 12 months. A 40 percent disability rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the preceding 12 months.

The maximum 60 percent disability rating is warranted for incapacitating episodes having a total duration of at least six weeks during the preceding 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  VA regulations provide that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See Note (1).

Ankylosis is immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259  (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

As will be discussed below, the evidence of record supports the award of an initial 20 percent disability rating for the Veteran's chronic lumbar strain throughout the entire rating period and separate 10 percent disability ratings for neurological manifestations of the Veteran's chronic lumbar strain in his lower left and right extremities.

Low Back Disability From June 10, 2010

The Board will first address the Veteran's low back disability for the period beginning on June 10, 2010.  A VA examination report dated in June 2010 shows that the examiner noted the Veteran as having flexion of the thoracolumbar spine to 60 degrees and extension to 15 degrees, on initial range of motion testing.  The examiner noted objective evidence (grimacing) of pain on active range of motion.  Combined range of motion for the thoracolumbar spine was noted to 155 degrees.  The examiner explained that there was no limitation of range of motion on repetitive testing and there was no objective evidence of pain following repetitive testing.  X-rays showed straightening of the spine, suggesting spasm.  No ankylosis of the thoracolumbar spine was noted on examination.  The examiner also noted that there are no incapacitating episodes due to intervertebral disc syndrome.

Applying the June 2010 range of motion measurements to the General Ratings Formula, 60 degrees of forward flexion warrants the assignment of a 20 percent disability rating.  The range of motion findings do not demonstrate that the Veteran is entitled to a disability rating greater than 20 percent for his low back disability based upon limitation of motion.  See 38 C.F.R. § 4.71a.  In this regard, the Board notes that range of motion testing does not show forward flexion of the thoracolumbar spine 30 degrees or less or ankylosis of the entire thoracolumbar spine.  Thus, under the General Ratings Formula, the Veteran is not entitled to a disability rating in excess of 20 percent for his service-connected chronic lumbar strain.  

The Board has also considered whether the Veteran is entitled to an increased disability rating under the schedular criteria for intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  However, at his June 2010 VA examination, the examiner noted that the Veteran experienced no incapacitating episodes due to intervertebral disc syndrome.  Thus, a rating under Diagnostic Code 5243 is not appropriate as there is no competent evidence of incapacitating episodes due to intervertebral disc syndrome.

The Board has also considered Note (1) of the General Rating Formula.  Under Note (1), any associated objective neurological abnormalities, including but not limited to, bowel or bladder impairment, should be evaluated separately under the appropriate diagnostic code.  At his July 2010 VA examination, the examiner explained that a symptom of the Veteran's back disability is radiating pain down both legs which is intermittent and emanates from the post and lateral area and does not follow any one dermatone.  The radiating pain was described as dull and sharp.  

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve. For the sciatic nerve, disability ratings of 10 percent, 20 percent, and 40 percent are assignable for incomplete paralysis which is mild, moderate, or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Given the totality of the evidence, the Board finds that separate 10 percent disability ratings are warranted for paralysis of the sciatic nerve in both the Veteran's lower left and right extremities.  First, the evidence of record indicates that radiating pain is associated with the Veteran's service-connected back disability.  To that end, the examiner noted radiating pain to the Veteran's lower extremities in the symptoms section of his back examination report.  Further, a 10 percent disability rating for each manifestation is appropriate as the symptomatology is mild.  In that regard, the radiating pain is only noted as intermittent, not constant, and the pain pulsates as both dull and sharp.  The evidence of record does not support separate 20 percent disability ratings as the rating pain is not moderate, especially given the intermittent nature of the pain.  Thus, separate 10 percent ratings for associated neurological abnormalities of the lower right and left extremities are appropriate here. 

Additionally, during the stated period, there were no other separate neurological manifestations, such as bladder or bowel impairment.

Low Back Disability Prior To June 10, 2010

Various VA treatment records note low back pain and the use of various medications to treat such.  See July 2008 VA Treatment Record; October 2007 VA Treatment Record.  A VA treatment record dated in October 2006, which is prior to the rating period, notes good lumbar range of motion, and specifies "100% in all planes."  A June 2006 VA examination, also outside the rating period, specifies flexion to 90 degrees and extension to 30 degrees.  A combined range of motion of 240 degrees was noted.  There was no weakness, fatigue, instability, pain or decrease in range of motion with repetition.  

While the above evidence does not warrant an initial compensable disability rating on its face, the Board finds that, affording the Veteran the benefit of the doubt, a 20 percent initial disability rating is in order for the Veteran's chronic lumbar strain.  As noted in the Board's January 2010 remand, it appeared that the Veteran's back condition had worsened since his June 2006 VA examination as an October 2007 treatment record indicated that the Veteran was then being treated with steroid strength medication and narcotic medication for his back pain.  The VA examination confirming reduced range of motion was not conducted until June 2010.  It is unclear when exactly the Veteran began experiencing reduced range of motion; but, it would seem wholly possible that reduced motion coincided with the apparent increase in severity of his back disability.  See October 2007 VA Treatment Record.  Thus, affording the benefit of the doubt, a 20 percent disability rating is appropriate for the entire rating period for the Veteran's chronic lumbar strain. 

The evidence, however, does not indicate that a disability rating in excess of 20 percent is warranted.  See 38 C.F.R. § 4.71a.  In this regard, the Board notes that range of motion testing does not show forward flexion of the thoracolumbar spine 30 degrees or less or ankylosis of the entire thoracolumbar spine.  Thus, under the General Ratings Formula, the Veteran is not entitled to a rating in excess of 20 percent for his service-connected chronic lumbar strain.  

The Board has also considered whether the Veteran is entitled to an increased disability rating under the schedular criteria for intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  However, there is no evidence whatsoever that the Veteran experienced any incapacitating episodes of intervertebral disc syndrome at any point during the rating period.  Further, as discussed above, the Board has awarded the Veteran separate disability ratings for neurological abnormalities of the lower extremities associated with the Veteran's service-connected back disability.  Affording the benefit of the doubt, the Board finds that the separate disability ratings for the neurological abnormalities of the lower extremities associated with the Veteran's service-connected back disability be awarded for the entire rating period on appeal. 

The Board notes that the Veteran is competent to report the frequency and severity of the symptoms associated with his low back disability as such are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).  Moreover, the Board finds the Veteran's reports to be credible, as they have remained consistent over time and are corroborated by the Veteran's medical treatment of record.

Extra-schedular Consideration

Finally, the Board finds that the Veteran's chronic lumbar strain does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for 
determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's chronic lumbar strain is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In this regard, as a result of this decision, the chronic lumbar strain has been awarded a 20 percent disability rating, along with separate 10 percent disability ratings for neurological manifestations of each lower extremity, for the entire period on appeal.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 

TDIU

The Veteran essentially contends that his service-connected disabilities have made him unable to secure and follow substantially gainful employment.

Total disability ratings for compensation will be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340 and 4.16(a).  However, if there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one disability rated at 60 percent, or one disability rated at 40 percent, the following are to be considered a single disability: disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system.  Id.  

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  In Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income . . ." 

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court noted that "a claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity."  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Id.  

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration was given on account of the same.  See 38 C.F.R. § 4.18.  To receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

For a Veteran to prevail on a claim for a TDIU, the record must reflect some factor, which takes this case outside the norm.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

However, even if the ratings for a Veteran's disabilities fail to meet the first two objective bases upon which a permanent and total disability rating for compensation purposes may be established, the Veteran's disabilities may be considered under subjective criteria.  If the Veteran is unemployable by reason of his disabilities, occupational background, and other related factors, an extra-schedular total disability rating may also be assigned on the basis of a showing of unemployability, alone.  See 38 C.F.R. § 4.16(b).

Service connection has been established for posttraumatic stress disorder (PTSD), rated at 50 percent; chronic lumbar strain, rated at 20 percent; left leg shrapnel wounds, rated at 10 percent; tinnitus, rated at 10 percent; shell fragment wounds of the right calf, rated as noncompensable; shell fragment wounds of the right thigh with a scar and retained metallic fragments, rated as noncompensable; and bilateral hearing loss, rated as noncompensable.  Additionally, as a result of this decision, separate 10 percent disability ratings have been awarded, effective as of the March 2007 date of claim for neurological manifestations of each lower extremity associated with the chronic lumbar strain.  As such, the Veteran has a combined disability rating of 80 percent from March 26, 2007.

However, the evidence must still approximate a finding that the Veteran is unable to pursue a substantially gainful occupation due to the service-connected disabilities. Thus, the issue is whether the evidence is in relative equipoise (i.e., the evidence supporting the claim and the evidence opposing the claim is approximately the same) that the Veteran's service-connected disabilities prevent him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore, 1 Vet. App. at 359.  For a Veteran to prevail on a claim for a TDIU, the record must reflect some factor, which takes this case outside the norm. The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran worked full-time as an electrical lineman from 1971 until 2005, when he reported that he became too disabled to work.  See Form 21-8940.  A response from the energy company shows that the Veteran was offered voluntary early retirement, which he accepted.  See Form 21-4192.  The Veteran explained that he took the early retirement offer because his physical and mental health had deteriorated.  See October 2007 Statement of Veteran.

The Veteran was awarded Social Security Administration disability benefits in June 2005.  A review of the records shows that the determination was based upon the Veteran's back disability, his right hip disability and an anxiety disorder.  

An October 2007 VA medical record indicates that because of the Veteran' history of low back pain and PTSD, vocational rehabilitation of the Veteran is a poor possibility.  VA determined the feasibility of the Veteran achieving any vocational goal.  See September 2008 VA Feasibility Worksheet.  There, VA determined that the Veteran was not a suitable candidate for vocational rehabilitation.  According to the report, the Veteran's PTSD causes panic attacks which impede his ability to perform job tasks.  This, coupled with his "[service-connected] orthopedic and [then] non service connected back condition" made the Veteran an unsuitable candidate for vocational rehabilitation.  The Board notes that service connection for the Veteran's back disability had not been established at that time but has since been established.

A February 2008 worksheet for vocational rehabilitation stated that the Veteran's PTSD and hip condition (shrapnel wounds), both service-connected, would prohibit the Veteran from preparing for employment, obtaining employment, and retaining employment.  Further, a September 2008 psychiatric evaluation for the Veteran's PTSD noted that the Veteran is not able to work due to his PTSD.  Specifically, the evaluating mental health provider explained that panic attacks were so frequent that they would prohibit the Veteran from working.

Pursuant to the Board's January 2010 remand, the occupational effects of the Veteran's service-connected disabilities were ascertained.  With regard to hearing loss, a VA examiner opined that the Veteran would have some difficulty holding a conversation in certain environments; but, the Veteran should still be able to hold employability.  Concerning tinnitus, the examiner noted that the presence of tinnitus does not bother the Veteran and he has learned to ignore its presence.  As to his low back disability, the examiner noted significant effects on the Veteran's usual occupation, including decreased mobility, problems with lifting and carrying.  The examiner, however, concluded that the Veteran could hold sedentary employment, but not those that involve prolonged driving.  Conversely, the examiner opined that the Veteran could perform custodial and moderate physical work due to the shrapnel wounds to his left leg.  The examiner described the occupational effects of those shrapnel wounds as "significant" and noted associated pain.  The examiner noted no limitations as to the shell fragments in the Veteran's right thigh and calf.  With regard to PTSD, a VA examiner noted no occupational impairments besides mild hypervigilance.  The examiner explained that the Veteran's PTSD is in partial remission and he is not unemployable because he took an early retirement offer from his employer due to his service-connected back disability.  The examiner did, however, note continued panic attacks while in enclosed spaces.
Considering all the evidence relating to employability, the Board finds that the Veteran's service-connected disabilities combine to make him incapable of securing or maintaining substantially gainful employment.  The Board leans heavily on the opinion pertaining to the suitability of vocational rehabilitation.  There, VA determined that the Veteran's service-connected disabilities, taken together, make the Veteran a bad candidate for vocational rehabilitation.  Indeed, it was determined that the Veteran's shrapnel wounds and his PTSD, each on its own, prohibit the Veteran from securing or maintaining employment.  Further, the evidence as a whole shows that the Veteran's back disability alone precludes any type of physical employment, leaving only sedentary employment as an option.  The Board notes that the Veteran worked exclusively in manual labor, as stated above.  The Veteran's PTSD also causes some difficulty in dealing with the public.  VA noted frequent severe panic attacks when denying the Veteran's application for vocational rehabilitation.  Further, significant stress would weigh adversely against a finding that the Veteran could perform even sedentary work.  Finally, the Board also finds the opinions of the VA examiners also weighs in favor of finding a TDIU is warranted.  Specifically, the shrapnel wounds to the Veteran's left legs would permit custodial work and moderate physical work.  However, the Veteran's back disability would only permit desk/computer work.  The Board finds these types of jobs are at odds.  Simply, the Board does not believe that the Veteran could find a computer/desk job that is custodial in nature.  As such, given the above discussion, the Board finds that entitlement to a TDIU is warranted.


ORDER

Entitlement to an initial 20 percent disability rating, and no more, for chronic lumbar strain for the period prior to June 10, 2010, is granted, subject to the applicable criteria governing the payment of monetary benefits.

Entitlement to a disability rating in excess of 20 percent for chronic lumbar strain for the period from June 10, 2010, is denied.

Entitlement to a separate rating of 10 percent for left lower extremity neurological manifestations associated with the service-connected chronic lumbar strain is granted for the entire period on appeal, subject to the applicable criteria governing the payment of monetary benefits.

Entitlement to a separate rating of 10 percent for left lower extremity neurological manifestations associated with the service-connected chronic lumbar strain is granted for the entire period on appeal, subject to the applicable criteria governing the payment of monetary benefits.

Entitlement to a TDIU is granted, subject to the applicable criteria governing the payment of monetary benefits.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


